Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2009-010
Release Date: 10/2/09
CC:INTL:BR5
PRENO-119800-09
UILC:

864.02-00

date:

September 22, 2009

to:

from:

subject:

Third Party Communication: None
Date of Communication: Not Applicable

Kathy Robbins
Director of Field Operations
Manhattan, Financial Services
Steven A. Musher
Associate Chief Counsel
(International)

Lending in the United States by Foreign Person Giving Rise to Effectively Connected
Income
This memorandum sets forth the legal analysis with respect to certain lending
activities undertaken by foreign corporations. This advice may not be used or cited as
precedent.
ISSUE
Whether interest income earned by a foreign corporation with respect to loans
originated by an agent, whether dependent or independent, in the United States is
attributable to “the U.S. office” through which the foreign corporation’s banking,
financing or similar business activity is carried on, such that the interest income is
“effectively connected income”?
CONCLUSION
The interest income received by a foreign corporation with respect to loans that it
originated to U.S. borrowers constitutes income effectively connected with such foreign
corporation’s banking, financing or similar business when an agent, whether dependent
or independent, performs origination activities described in the facts below on the
foreign corporation’s behalf with respect to such loans in the United States.

PRENO-119800-09

2

FACTS
A corporation is organized in Country X (“Foreign Corporation”) and 100 percent
of the shares in Foreign Corporation are held by shareholders who are not U.S. Persons
as defined by Section 7701(a)(30). Country X does not have a bilateral income tax
treaty with the United States. Foreign Corporation makes loans to U.S. persons (the
“U.S. Borrowers”) within the United States.
Foreign Corporation has no office or employees located in the United States. To
originate loans to the U.S. Borrowers, Foreign Corporation outsources the origination
activities to a United States corporation (“Origination Co.”). Under a service agreement
between Foreign Corporation and Origination Co., the activities performed by
Origination Co. include the solicitation of U.S. Borrowers, the negotiation of the terms of
the loans, the performance of the credit analyses with respect to U.S. Borrowers, and all
other activities relating to loan origination other than the final approval and signing of the
loan documents. Origination Co. conducts these activities on a considerable,
continuous, and regular basis. Under the terms of the service agreement, Foreign
Corporation pays Origination Co. an arm’s length fee for its services. Origination Co.
performs the origination activities from an office located in the United States, and
Origination Co. is subject to U.S. federal income taxation. Although Origination Co.
performs all of the origination activities on behalf of Foreign Corporation, Origination Co.
is not authorized to conclude contracts on behalf of Foreign Corporation. Foreign
Corporation’s employees, who work in an office located outside of the United States,
give final approval for the loans and physically sign the loan documents on behalf of
Foreign Corporation.
LAW
Section 882
Pursuant to section 882(a)(1) of the Internal Revenue Code, a foreign
corporation engaged in a trade or business within the United States during the taxable
year is subject to U.S. federal income tax on its taxable income that is effectively
connected with the conduct of a trade or business within the United States.
Definition of a “Trade or Business Within the United States”
To be subject to tax under section 882, a foreign corporation must be engaged in
a “trade or business within the United States.” A “’trade or business within the United
States’ includes the performance of personal services within the United States at any
time within the taxable year . . . .” Section 864(b). The term “trade or business within
the United States” does not include “[t]rading in stocks or securities through a resident
broker, commission agent, custodian, or other independent agent.” Section
864(b)(2)(A)(i). This safe harbor does not apply if the taxpayer has an office or other
fixed place of business in the United States at any time during the taxable year through
which the transactions in stocks or securities are effected. Section 864(b)(2)(C). In

PRENO-119800-09

3

addition, the term “trade or business within the United States” does not include “[t]rading
in stocks or securities for the taxpayer’s own account, whether by the taxpayer or his
employees or through a resident broker, commission agent, custodian, or other
independent agent, and whether or not any such employee or agent has discretionary
authority to make decisions in effecting the transaction.” Section 864(b)(2)(A)(ii). This
clause does not apply in the case of a dealer in stocks or securities. Id.
If a foreign corporation does not qualify for the section 864(b) safe harbors, the
unavailability of such safe harbors is not a determination that such foreign corporation is
engaged in a trade or business within the United States. Treas. Reg. § 1.864-2(e).
Rather, whether a foreign corporation is treated as engaged in a trade or business
within the United States “shall be determined on the basis of the facts or circumstances
in each case.” Treas. Reg. § 1.864-2(e).
Definition of “Effectively Connected Income” – U.S. Source Income
Once a foreign corporation is found to be engaged in a trade or business within
the United States, the foreign corporation’s income must be “effectively connected” with
the U.S. trade or business to be taxable under section 882(a). Section 864(c) defines
when such foreign corporation’s income, gain or loss will be treated as effectively
connected with the conduct of a United States trade or business. With respect to U.S.
source interest income, when determining that such income is effectively connected
with the conduct of a trade or business within the United States, the factors taken into
account include whether (A) the income is derived from assets used in or held for use in
the conduct of such trade or business, or (B) the activities of such trade or business
were a material factor in the realization of the income. Section 864(c)(2).
Notwithstanding the “asset use test” and the “business-activities test” articulated
in section 864(c)(2) and the regulations thereunder, Treas. Reg. § 1.864-4(c)(5)
provides a special rule for determining whether income is effectively connected with a
“banking, financing or similar business activity.” Specifically, any U.S. source interest
received by a foreign corporation during the taxable year in the active conduct of a
banking, financing, or similar business in the United States is treated as effectively
connected to the conduct of that business “only if the stock or securities giving rise to
such income, gain, or loss are attributable to the U.S. office through which such
business is carried on” and the securities were acquired in one of the specified manners
enumerated in the regulations, which includes making loans to the public. Treas. Reg.
§ 1.864-4(c)(5)(ii). A stock or security is deemed to be attributable to a U.S. office “only
if such office actively and materially participates in soliciting, negotiating, or performing
other activities required to arrange the acquisition of the stock or security.” Treas. Reg.
§1.864-4(c)(5)(iii). Treas. Reg. § 1.864-4(c)(5)(iv) provides rules for determining when a
stock or security was acquired in the course of making loans to the public. Even when
U.S. source income from stocks and securities is not effectively connected with the
active conduct of a foreign corporation’s banking, financing or similar business in the
United States, such income may be effectively connected with the conduct of another
U.S. trade or business under the “asset-use test,” as provided in Treas. Reg. § 1.864-

PRENO-119800-09

4

4(c)(2), or the “business-activities test,” as provided in Treas. Reg. § 1.864-4(c)(3).
Treas. Reg. § 1.864-4(c)(5)(vi).
Foreign Source Effectively Connected Income
Generally, foreign source interest income is not treated as effectively connected
with the conduct of a United States trade or business. Section 864(c)(4)(A). Foreign
source interest income of a foreign corporation derived from the active conduct of a
banking, financing, or similar business within the United States, however, is treated as
effectively connected with the conduct of a United States trade or business “if such
person has an office or other fixed place of business within the United States to which
such income, gain, or loss is attributable.” Section 864(c)(4)(B). For purposes of
section 864(c)(4)(B), when determining whether a foreign corporation has an office or
other fixed place of business, the office or other fixed place of business of an agent will
be disregarded unless the agent (i) has the authority to negotiate and conclude
contracts in the name of the foreign corporation and regularly exercises such authority
and (ii) is not a general commission agent, broker or other independent agent acting the
ordinary course of business. Section 864(c)(5)(A). In addition, a foreign corporation’s
income, gain or loss will not be attributable to an office or fixed place of business in the
United States unless such office or fixed place of business “is a material factor in the
production of such income, gain, or loss” and the office or fixed place of business
regularly carries on the type of activities from which such income, gain or loss was
derived. Section 864(c)(5)(B).
Treas. Reg. § 1.864-5 provides rules for determining when a foreign
corporation’s foreign source income will be treated as effectively connected with a
United States trade or business. Treas. Reg. § 1.864-6 provides rules for determining
when a foreign corporation that is engaged in a United States trade or business has an
office or fixed place of business in the United States.
With respect to a foreign corporation that is engaged in a U.S. trade or business,
Treas. Reg. § 1.864-7 defines the term “office or other fixed place of business” for the
purposes of Section 864(c)(4)(B), Treas. Reg. § 1.864-6 and Treas. Reg. § 1.864-5(b),
all of which are provisions relating to foreign source effectively connected income.
Treas. Reg. § 1.875-7(a)(1). When determining whether a foreign corporation has an
office or other fixed place of business with regard to foreign source income, the office of
a dependent agent is disregarded unless such agent has the authority to negotiate and
conclude contracts in the name of the foreign corporation and regularly exercises that
authority. Treas. Reg. § 1.864-7(d)(1)(i).
Source of Interest Income
The source of interest income as foreign or domestic depends upon the
borrower. In general, interest income from loans made to U.S. borrowers will be
sourced as income from sources within the United States. Section 861(a)(1).

PRENO-119800-09

5

ANALYSIS
Foreign Corporation is engaged in a “trade or business within the United States”
pursuant to Section 864(b)(2)
Based on the facts and circumstances described above, Foreign Corporation is
engaged in a trade or business within the United States.
Attribution of an Agent’s Activities
Although Origination Co. acts on behalf of Foreign Corporation pursuant to a
service contract and does not have authority to conclude contracts, Origination Co.
performs activities that are a component of Foreign Corporation’s lending activities,
such as the solicitation of customers, the negotiation of contractual terms and the
performance of credit analyses. In similar circumstances, courts have found an agency
relationship to exist in fact and have attributed the activities of the U.S. agent to the
foreign principal in determining whether the foreign principal conducted considerable,
continuous, and regular activity within the United States. See Inverworld, Inc. v.
Commissioner, T.C. Memo. 1996-301 (finding that the activities of a U.S. corporation,
although nominally an independent contractor and not an agent, were attributed to a
foreign corporation where the activities of the U.S. corporation were in fact those of an
agent); I.R.S. Tech. Adv. Mem. 80-29-005 (March 27, 1980) (“In resolving the issue of
whether the A Trusts are engaged in a trade or business within the United States for
purposes of Section 864(b) of the Code, it is irrelevant whether [the company operating
the A Trusts’ oil leases] is an independent contractor of the A Trusts or the actual agent
of the trusts.” (citing Lewenhaupt v. Commissioner, 20 T.C. 151 (1953), aff’d, 221 F.2d
227 (9th Cir. 1955))). The activities performed by Origination Co., therefore, are
attributable to Foreign Corporation for purposes of determining whether Foreign
Corporation engages in a trade or business within the United States.
Courts have found a U.S. trade or business where a taxpayer’s U.S. activities,
either directly or through an agent, are considerable, continuous, and regular. De
Amodio v. Commissioner, 34 T.C. 894, 905-06 (1960), aff’d, 299 F.2d 623 (3rd Cir.
1962) (concluding that the taxpayer had engaged in a U.S. business because the
activities of taxpayer’s agent were considerable, continuous and regular, and that those
activities, which constituted more than the mere ownership of real property or receipt of
income from real property, were attributable to the taxpayer); Lewenhaupt v.
Commissioner, 20 T.C. 151 (1953), aff’d, 221 F.2d 227 (9th Cir. 1955) (concluding that
the taxpayer had engaged in a U.S. business because taxpayer’s activities through an
agent were considerable, continuous and regular even though the agent received the
taxpayer’s approval prior to taking any important action); Handfield v. Commissioner, 23
T.C. 633, 637-38 (1955) (concluding that the taxpayer was engaged in a trade or
business within the United States because an agent made substantial sales in the

PRENO-119800-09

6

United States on behalf of the taxpayer pursuant to a distribution agreement); Adda v.
Commissioner, 10 T.C. 273, 277 (1948) (concluding that the taxpayer engaged in a
trade or business within the United States through the activities undertaken by the
taxpayer’s agent). With respect to Foreign Corporation’s lending business, Origination
Co. undertakes activities on behalf of Foreign Corporation that are more than ministerial
and clerical in nature. See Spermacet Whaling & Shipping Co. v. Commissioner, 30
T.C. 618, 634 (1958), aff’d, 281 F.2d 646 (6th Cir. 1960) (holding that the taxpayer was
not engaged in a trade or business within the United States where the U.S. activities of
its agent were ministerial and clerical activities that involved “very little exercise of
discretion or business judgment necessary to the production of the income”). Because
the lending activities of Foreign Corporation, which were carried on by Origination Co.,
were considerable, continuous, and regular, Foreign Corporation is engaged in a U.S.
trade or business.
Lending Trade or Business within the United States
The activities with respect to Foreign Corporation’s loans to U.S. Borrowers
constitute a trade or business because Foreign Corporation lends money to customers
on a considerable, regular and continuous basis with the intention of earning a profit.
Compare Inverworld, Inc. v. Commissioner, T.C. Memo. 1996-301 (finding that a foreign
corporation was engaged in a trade or business within the United States when its
activities in the United States, including lending money to clients, were regular and
continuous enough to constitute “’a banking, financing or similar business in the United
States’”) with Pasquel v. Commissioner, 12 T.C.M. 1431 (1953) (finding that a taxpayer
was not engaged a trade or business within the United States when the taxpayer
entered into a “single and isolated” financing transaction in the United States). Such
trade or business is treated as being within the United States because Foreign
Corporation’s loan origination activities conducted through Origination Co. occur within
the United States. Adda v. Commissioner, 10 T.C. at 277-78 (finding that the taxpayer
engaged in a trade or business within the United States through the activities of an
agent even though the agent did not have an office in the United States); Inverworld,
Inc. v. Commissioner, T.C. Memo. 1996-301; see also, e.g., Pinchot v. Commissioner,
113 F.2d 718, 719-720 (2d. Cir. 1940) (finding that the taxpayer was engaged in a U.S.
business because the activities in the United States were considerable, regular and
continuous).
Section 864(b)(2) Safe Harbors
Further, because Foreign Corporation regularly and continuously originates loans
to customers, such activities constitute a lending trade or business and not trading or
investing activities for the purpose of section 864. Compare Inverworld, T.C. Memo.
1996-301 with Higgins v. Commissioner, 312 U.S. 212 (1941) (holding that investing, no
matter how extensive the activity, is not a trade or business) and Yaeger v.
Commissioner, 889 F.2d 29, 33-34 (2d Cir. 1989) (holding that the taxpayer was an
investor rather than a trader because the management of personal securities
investment is not the trade or business of a trader and noting that the fundamental

PRENO-119800-09

7

criteria that distinguishes a trader from an investor is the length of the holding period
and the source of profit). As the Foreign Corporation’s lending activities do not
constitute “trading” in stock and securities, Foreign Corporation does not qualify for the
trading safe harbors under section 864(b)(2). Rather, based upon the facts and
circumstances, Foreign Corporation is engaged in a U.S. trade or business. Treas.
Reg. § 1.864-2(e).
Foreign Corporation has income effectively connected with a banking or financing
business within the United States
The interest income that Foreign Corporation receives with respect to the loans
originated in the United States is effectively connected with the conduct of a trade or
business within the United States because Foreign Corporation is engaged in a banking
business and such interest income is attributable to an office in the United States.
Banking, Financing or Similar Business Activity
Foreign Corporation is treated as engaged in a banking, financing or similar
business activity within the United States as described by Treas. Reg. § 1.864-4(c)(5)(i)
because its business, through the activities of Origination Co., includes making loans to
the public. Because Foreign Corporation is engaged in a banking, financing, or similar
business activity, its income from that business may be effectively connected with a
trade or business in the United States, notwithstanding the “asset use test” or the
“business activity test.” Treas. Reg. § 1.864-4(c)(5)(i).
The Office Requirement of Treas. Reg. § 1.864-4(c)(5)
Foreign Corporation’s U.S. source interest income from a banking, financing or
similar business will be treated as effectively connected income if the securities giving
rise to such income are “attributable to the U.S. office through which such business is
carried on” and the securities were acquired as a result of making loans to the public.
Treas. Reg. § 1.864-4(c)(5)(ii). The regulation requires that the income be attributable
to “the U.S. office through which such business is carried on . . . .” Treas. Reg. § 1.8644(c)(5)(ii) (emphasis added). The regulation does not specify or imply that the U.S.
office belong to or be attributable to the taxpayer.
The Service is aware that some taxpayers may have taken the position that the
interest income is not effectively connected with banking, financing or similar business
activity because the income is not attributable to a U.S. office of the Foreign Corporation
and that the office of Foreign Corporation’s agent is not attributable to the Foreign
Corporation under Treas. Reg. § 1.864-7(d). Because Treas. Reg. § 1.864-4(c)(5) does
not provide guidance defining the phrase “the U.S. office,” a taxpayer may argue that
the definition of the phrase “office or other fixed place of business” provided in Treas.
Reg. § 1.864-7 should apply to interpret the phrase “the U.S. office.” Under the
taxpayer’s analysis, because Origination Co. is either an independent agent or does not

PRENO-119800-09

8

have the authority to conclude loans on behalf of Foreign Corporation, the office of
Origination Co. is not attributable to Foreign Corporation.
This argument misapplies both the statute and the regulations. Unlike section
864(c)(4)(B), section 864(c)(2) contains no “office or other fixed place of business”
requirement. Section 864(c)(4)(B) and Treas. Reg. § 1.864-7 apply only for the purpose
of foreign source effectively connected income described in section 864(c)(4)(B) and the
regulations thereunder. Treas. Reg. § 1.864-7(a)(1). Because the interest income
received by Foreign Corporation with respect to loans made to U.S. Borrowers is U.S.
source income, the definition contained in Treas. Reg. § 1.864-7 does not apply.
Notwithstanding the court’s reliance upon Treas. Reg. § 1.864-7 in Inverworld,
the framework of Treas. Reg. § 1.864-7 is not relevant to the application of Treas. Reg.
§ 1.864-4(c)(5) in this case. In Inverworld, the court used Treas. Reg. § 1.864-7 as a
framework for interpreting section 864(b)(2)(C) “because those regulations construe the
phrase ‘office or other fixed place of business in the United States’, which is also found
in section 864(b)(2)(C)” even though Treas. Reg. § 1.864-7 does not expressly apply to
Section 864(b)(2)(C). T.C. Memo. 1996-301. As previously stated, unlike section
864(b)(2)(C) and Treas. Reg. § 1.864-7, which are concerned with whether or not the
taxpayer has a U.S. office (either directly or by attribution), Treas. Reg. § 1.8644(c)(5)(ii) does not require that the taxpayer have a U.S. office.
The rule in Treas. Reg. § 1.864-4(c)(5)(ii) elaborates a statutory provision that
does not contain the same “office or other fixed place of business” requirements found
in other sections. As a result, the regulation cannot be read to import the same “office
or other fixed place of business” rule of section 864(c)(4)(B). It does not, for example,
require by its terms that the office be the office of the taxpayer. A U.S. office of an
agent of the taxpayer is sufficient. If the regulations intended that interest income must
be attributable to the taxpayer’s office to be treated as effectively connected with a
banking, financing or other similar business, the regulation would have explicitly stated
that the income must be attributable to “the taxpayer’s office.” Alternatively, the text of
the regulation would have used a possessive pronoun to indicate that the office must be
the taxpayer’s office. Because the regulation requires only that the interest income be
attributable to “the U.S. office,” a U.S. office of a person other than the taxpayer may
satisfy the requirement. Origination Co.’s office satisfies the office requirement
articulated in Treas. Reg. § 1.864-4(c)(5)(ii) because Origination Co. has an office in the
United States and the day-to-day activities required of Foreign Corporation’s lending
business take place from the office of Origination Co.
Interest Income Attributable to the U.S. Office
In order to have effectively connected income, the loans originated by Foreign
Corporation must be attributable to a U.S. office. A loan will be attributable to a U.S.
office “only if such office actively and materially participated in soliciting, negotiating or
performing other activities required” for the acquisition of such loan. Treas. Reg. §
1.864-4(c)(5)(iii). Foreign Corporation has engaged Origination Co. to perform its

PRENO-119800-09

9

origination activities in the United States, including the solicitation of borrowers and the
negotiation of contractual terms. For this purposes, it is enough that Origination Co. is a
dependent or independent agent of the taxpayer performing activities described above.
To perform loan origination activities on behalf of Foreign Corporation, Origination Co.
operates from an office in the United States. Origination Co.’s U.S. office actively and
materially participates in the origination of Foreign Corporation’s loans to U.S.
Borrowers because the activities required to originate such loans occur through that
U.S. office. The income from Foreign Corporation’s loans to U.S. Borrowers, therefore,
is attributable to “the U.S. office” of Origination Co. through which Foreign Corporation
carries on its lending business.
Because Origination Co.’s U.S. office actively and materially participated in the
day-to-day origination activities, Foreign Corporation’s U.S. source interest income is
attributable to Origination Co.’s U.S. office, even though Foreign Corporation concluded
the loans outside of the United States. Foreign Corporation’s interest income with
respect to loans made to U.S. Borrowers, therefore, is effectively connected with a trade
or business within the United States pursuant to section 864(c)(2).
CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS
We understand that foreign corporations and non-resident aliens may have used
other strategies to originate loans in the United States giving rise to effectively
connected income. We encourage you to develop these cases, and we stand ready to
assist you in the legal analysis.
Please call Peter Merkel of the Office of the Associate Chief Counsel
(International) at (202) 622-3870 (not a toll-free number) if you have any further
questions.

